Citation Nr: 1627148	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-07 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder, to include the residuals of a heart murmur or valvular heart disease.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans' Affair (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a claim of service connection for a heart disorder.  Specifically, he contends that he had been diagnosed as having a heart murmur while he was stationed in West Germany in the late 1950s.  During a March 1974 VA examination, he reported that a heart murmur was discovered on physical examination when he returned to the U.S. from Germany in 1957.  He submitted a July 2009 letter from his private cardiologist in which the physician noted that the Veteran had a history of heart murmur for quite some time and provided an opinion that the Veteran's cardiac and valvular disease was secondary to his history of heart murmur.

In September 2015, the Board remanded the Veteran's claim to provide the Veteran a new VA examination and obtain a medical opinion as to whether his current heart disorder is related to a disease or injury in service.  Accordingly, the Veteran underwent a VA examination in February 2016.  The examiner opined that the Veteran's current cardiac disorder, including valvular heart disease (status post mitral valve replacement and aortic valve replacement) and atrial fibrillation, is less likely as not (less than 50 percent probability) incurred in or caused by (during) service.  In support of this opinion, the examiner provided the following rationale:

Review of the veteran's service medical record show that the [V]eteran's service medical record do not show that the [V]veteran had a diagnosis of a heart murmur in the service.  [The] [V]eteran's 1957 Separation Physical noted that the [V]eteran stated NO heart condition.  Physical examination at the Separation Physical showed normal heart examination and the provider did not provide a diagnosis of a heart condition in the Separation physical.  The [V]eteran's 11/17/1958 [p]rivate medical record that showed "harsh systolic murmur with split M2" showed that the provider did not provide a diagnosis of a heart condition.  The finding of a murmur and abnormal heart sound in itself is very subjective and does not identify with a heart condition.  Neither was this finding of heart murmur/ abnormal heart sound supported by objective findings from an echocardiogram.  There are no other medical records from the years immediately post service to establish the chronicity of the claimed heart condition.

Medical record show that the veteran was first diagnosed with a mitral valve condition in 1987 based on a 2D Echocardiogram [(EKG)] done on 2/1987.  Medical record review show that the veteran was first diagnosed with atrial fibrillation in 1995.  Medical record (5/14/2007 letter from Dr S. Kenia) show that the veteran was first diagnosed with aortic valve stenosis in 2007.

However, the Board finds the February 2016 VA medical opinion to be inadequate because the rationale for the unfavorable opinion is insufficient.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a veteran with an examination in a service connection claim, the examination must be adequate).  

Notably, the VA examiner stated the Veteran was first diagnosed with a mitral valve condition in 1987 based on a 2D EKG in February 1987 but the examiner failed to address a March 1974 VA examination report showing that a valvular heart disease, class I, was diagnosed approximately 13 years previously.  The March 1974 examiner made references to clinical findings at the examination and an EKG.  EKG records, dated February 1974, are associated with the record.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an incomplete or inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).

Consequently, the case is remanded for supplemental medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any updated VA treatment records from the VA Medical Center (VAMC) in Gainesville, Florida and any associated outpatient clinics dated from December 2006 to the present.

2.  Thereafter, obtain a supplemental medical opinion from the VA examiner who conducted the February 2016 VA examination, if available, to determine the etiology of the Veteran's current heart disorder.  If the February 2016 VA examiner is not available, schedule the Veteran for a VA examination by an individual with the appropriate expertise.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

Based on a thorough review of the claims file, and in light any examination findings, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current heart disorder is related to his military service, specifically to include the claimed in-service diagnosis of heart murmur in 1957.

In rendering this opinion, the examiner must review and attempt to reconcile any conflicting evidence of record and specifically address the May 1974 VA examination report showing diagnosis of class I, valvular heart disease.

The examiner must note that the fact that there is no documentation of treatment in service or postservice is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.

A complete rationale must be provided for any opinions expressed.

3.  After completing the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

